DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Examiner acknowledges Applicant's claim for priority based on:
IN201714017466 filed 5/18/2017 in India; and
IN201611037626 filed 11/3/2016 in India.

Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP §2173.05(a)(III). Applicant has defined basic memory depth values as "Each basic memory depth value refers to the number of zeroes between two successive positive failure indicators" (see page 8 lines 5-6 of the as-filed specification).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 
Step 1: The claim is within a statutory category eligible for patent protection: process (claims 1-10), machines (claims 11-20), manufactures (claim 21), and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).

Claim 1 (Independent) 
	Step 2A, prong one: The claim recites: A method of machine failure prediction involving temporal dependencies of at least 100 time steps (lacks patentable weight because the body of the claim does not breathe life into the preamble, but the preamble merely established intended use and/or intended technical field; Therefore, no further analysis of the preamble is required, but even if it were given patentable weight, no evidence has been provided to establish that this amount of data would unmanageable as a mental process, and therefore even if it were given patentable weight this would fall within the abstract ideas of Mental Processes, which may be implemented with pen & paper), the method comprising: 
identifying … a plurality of basic memory depth values based on a composite sequence of a machine failure history, wherein the plurality of basic memory depth values includes a first basic memory depth value and a second basic memory depth value (abstract idea of Mental Processes, which may be implemented with pen & paper); 
ascertaining … a set of weight values for each of the plurality of basic memory depth values according to a pre-stored table which is stored in a memory and includes a plurality of mappings wherein each mapping relates a basic memory depth value to one set of weight values, wherein the step of ascertaining the set of weight values for the each of the plurality of basic memory depth values according to the pre-stored table comprises: ascertaining a first set of weight values for the first basic memory depth value and ascertaining a second set of weight values for the second basic memory depth value (abstract idea of Mental Processes, which may be implemented with pen & paper); and 
ascertaining … a set of initial composite weight values by calculating weighted average of the set of weight values ascertained for the each of the plurality of basic memory depth values (abstract idea of Mathematical Concepts and/or Mental Processes, which may be implemented with pen & paper); and 
predicting … a future failure … based on the ascertained set of initial composite weight values (abstract idea of Mental Processes, which may be implemented with pen & paper), 
wherein the first set of weight values related to the first basic memory depth value in the pre-stored table is ascertained based on the second set of weight values related to the second basic memory depth value, wherein the second basic memory depth value is less than the first basic memory depth value by a predetermined value (abstract idea of Mathematical Concepts and/or Mental Processes, which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: by a first processor in a first computer system, by the first processor, by the first processor, by the first processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN), which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed by a first processor in a first computer system, by the first processor, by the first processor, by the first processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 2 
	Step 2A, prong one: The claim further recites: further comprising: determining … a number of state units to be …  based on a maximum value of the identified basic memory depth values which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: by the first processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and used by the BPTT trained RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed by the first processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The used by the BPTT trained RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 3 
	Step 2A, prong one: The claim further recites: wherein the number of state units is further determined based on the following rules: if the maximum value of the identified basic memory depth values is not greater than 350, the number of state units is 60 units; if the maximum value of the identified basic memory depth values is more than 350 units, but not greater than 1000 units, the number of state units is 120 units which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 4 
	Step 2A, prong one: The claim further recites: wherein the pre-stored table is generated according to the following steps: a. selecting … an initial basic memory depth value and initial weight values; b. predicting … an elementary sequence corresponding to the initial basic memory depth value … based on a predetermined error threshold, the selected initial basic memory depth value and initial weight values until convergence occurs; c. … a set of final weight values which are used for predicting an elementary sequence related to a current basic memory depth value when convergence occurs; d. increasing … the current basic memory depth value by the predetermined value if a predetermined maximum value of the basic memory depth value is not reached; e. predicting … the elementary sequence corresponding to the current basic memory depth value … based on a predetermined error threshold, the current basic memory depth value and the set of final weight values which is most recently stored in step c, until convergence occurs; and f. repeating … the steps c to e until the predetermined maximum value of the basic memory depth value is reached which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: by a second processor in a second computer, by the second processor, storing by the second processor, by the second processor, by the second processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and by running a RNN, by running a RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed by a second processor in a second computer, by the second processor, storing by the second processor, by the second processor, by the second processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The by running a RNN, by running a RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 5 
	Step 2A, prong one: The claim further recites: wherein in step b, the elementary sequence corresponding to the initial basic memory depth value is further predicted based on a predetermined minimum number of iterations for convergence, and/or wherein in step e, the elementary sequence corresponding to the current basic memory depth value is further predicted based on a predetermined minimum number of iterations for convergence, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 6 
	Step 2A, prong one: The claim further recites: wherein the predetermined value is an integer not greater than 5, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 8
	Step 2A, prong one: The claim further recites: wherein the weighted average of weight values is calculated based on a count of appearances for each basic memory depth value in the composite sequence, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 10
	Step 2A, prong one: The claim further modifies the additional limitations.
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: wherein the first processor and the second processor are provided as the same processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed wherein the first processor and the second processor are provided as the same processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 11 (Independent) 
	Step 2A, prong one: The claim recites: A system of machine failure prediction involving temporal dependences of at least 100 time steps (lacks patentable weight because the body of the claim does not breathe life into the preamble, but the preamble merely established intended use and/or intended technical field; Therefore, no further analysis of the preamble is required, but even if it were given patentable weight, no evidence has been provided to establish that this amount of data would unmanageable as a mental process, and therefore even if it were given patentable weight this would fall within the abstract ideas of Mental Processes, which may be implemented with pen & paper), the system comprising: … 
identify a plurality of basic memory depth values based on a machine failure history, wherein the plurality of basic memory depth values include a first basic memory depth value and a second basic memory depth value (abstract idea of Mental Processes, which may be implemented with pen & paper); 
ascertain a set of weight values for each of the plurality of basic memory depth values according to a pre-stored table … and includes a plurality of mappings wherein each mapping relates a basic memory depth value to one set of weight values, wherein the set of weight values for the each of the plurality of basic memory depth values includes a first set of weight values for the first basic memory depth value and a second set of weight values for the second basic memory depth value (abstract idea of Mental Processes, which may be implemented with pen & paper); 
ascertain a set of initial composite weight values by calculating weighted average of the set of weight values ascertained for the each of the plurality of basic memory depth values (abstract idea of Mathematical Concepts and/or Mental Processes, which may be implemented with pen & paper); and 
predict a future failure … based on the ascertained set of initial composite weight values (abstract idea of Mental Processes, which may be implemented with pen & paper), 
wherein the first set of weight values related to the first basic memory depth value in the pre-stored table is ascertained based on the second set of weight values related to the second basic memory depth value, wherein the second basic memory depth value is less than the first basic memory depth value by a predetermined value (abstract idea of Mathematical Concepts and/or Mental Processes, which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: a first processor and a memory communicably coupled thereto, wherein the first memory is configured to store data to be executed by the first processor, wherein the first processor is configured to, which is stored in a memory, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN), which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed a first processor and a memory communicably coupled thereto, wherein the first memory is configured to store data to be executed by the first processor, wherein the first processor is configured to, which is stored in a memory amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 12 
	Step 2A, prong one: The claim further recites: wherein … determine a number of state units be … based on a maximum value of the identified basic memory depth values, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the first processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and used by the BPTT trained RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the first processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The used by the BPTT trained RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 13 
	Step 2A, prong one: The claim further recites: wherein …determine the number of state units based on the following rules: if the maximum value of the identified basic memory depth values is not greater than 350, the number of state units is 60 units; if the maximum value of the identified basic memory depth values is more than 350 units, but not greater than 1000 units, the number of state units is 120 units, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the first processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the first processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 14 
	Step 2A, prong one: The claim further recites: further comprising: … generate the pre-stored table according to the following steps: a. select an initial basic memory depth value and initial weight values; b. predict an elementary sequence corresponding to the initial basic memory depth value … based on a predetermined error threshold, the selected initial basic memory depth value and initial weight values until convergence occurs; c. store a set of final weight values which are used for predicting an elementary sequence related to a current basic memory depth value when convergence occurs; d. increase the current basic memory depth value by the predetermined value if a predetermined maximum value of the basic memory depth value is not reached; e. predict the elementary sequence corresponding to the current basic memory depth value … based on a predetermined error threshold, the current basic memory depth value and the set of final weight values which is most recently stored in step c, until convergence occurs; and f. repeat the steps c to e until the predetermined maximum value of the basic memory depth value is reached which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: a second processor in a second computer, wherein the second processor is configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f); and by running a RNN, by running a RNN, which is mere instruction to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed a second processor in a second computer, wherein the second processor is configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The by running a RNN, by running a RNN is merely instructions to apply an exception without any recited details of how it is accomplished – see MPEP 2106.05(f) – which is well-understood, routine, conventional activity as established by the instant as-filed specification is clear that this is merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 15 
	Step 2A, prong one: The claim further recites: wherein … predict the elementary sequence corresponding to the initial basic memory depth value based on a predetermined minimum number of iterative for convergence, and/or predict the elementary sequence corresponding to the current basic memory depth value based on a predetermined minimum number of iterative for convergence., which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the second processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the second processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 16 
	Step 2A, prong one: The claim further recites: wherein the predetermined value is an integer not greater than 5, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no further additional limitations beyond those addressed for the parent claim(s) above, and that analysis applies here as well.  Accordingly, the claim lacks any additional element integrating the abstract idea into a practical application because no elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The analysis of these additional elements in the parent claim(s) applies here as well. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 18
	Step 2A, prong one: The claim further recites: wherein … calculate the weighted average of the weight values based on a count of appearances for each basic memory depth value in the composite sequence, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: the first processor is further configured to, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed the first processor is further configured to amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 20
	Step 2A, prong one: The claim further modifies the additional limitations.
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the further additional limitations of: wherein the first processor and the second processor are provided as the same processor, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed wherein the first processor and the second processor are provided as the same processor amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 21 
	Step 2A, prong one: The claim recites: … to perform machine failure prediction involving temporal dependencies of at least 100 time steps (lacks patentable weight because the body of the claim does not breathe life into the preamble, but the preamble merely established intended use and/or intended technical field; Therefore, no further analysis of the preamble is required, but even if it were given patentable weight, no evidence has been provided to establish that this amount of data would unmanageable as a mental process, and therefore even if it were given patentable weight this would fall within the abstract ideas of Mental Processes, which may be implemented with pen & paper) … the method according to claim 1, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: A non-transitory computer readable medium comprising computer program code, wherein the computer program code, when executed, is configured to cause the first processor in the first computer system, which is recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component – see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claimed A non-transitory computer readable medium comprising computer program code, wherein the computer program code, when executed, is configured to cause the first processor in the first computer system perform amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Extrasolution activity is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Appropriate corrections are required.
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive. In Re pages 8-9, applicant argues that the claims aren’t directed to mental processes because the claims as amended recite “a first processor” and “a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN)” and that at least the step of “predicting, by the first processor, a future failure using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) based on the ascertained set of initial composite weight values” which are not performed in the human mind. 
	Examiner disagrees. While these are “additional elements” beyond the claimed Mental Process, the “first processor” is a generic processor performing computer functions recited at a high-level of generality which does not integrate the abstract idea into a practical application and is not sufficient to render the claim as directed to significantly more than the practical application – See MPEP §2106.05(f). The BPTT trained RNN is merely being used by the claims as a black box, with the training happening in advance. In other words, it is something into which an initial set of composite weight values are input and as a result outputs a predicted future failure. Accordingly, this is equivalent to mere instructions to “apply it” without any recited details of how it is accomplished -– see MPEP §2106.05(f) – and therefore fails to integrate the abstract idea into a practical application. Such use is well-understood, routine, conventional activity conventional activity as established by the instant as-filed specification describing this as merely using known techniques, stating “Embodiments of the invention use a standard Back Propagation Through Time (BPTT) trained Recurrent Neural Network (RNN) …” (page 4 lines 13-15), “This solution uses a standard BPTT trained RNN …” (page 7 lines 16-17), and “This method uses a standard RNN trained with BPTT …” (page 21 lines 3-4). Therefore, this is insufficient to render the claims as directed to significantly more than the abstract idea. The claims have been analyzed element-by-element and as a whole and nothing has been found which integrates the claims into a practical application nor which renders the claims as being directed to significantly more than the abstract idea. 
	In Re pages 9-10 in argument III.A, applicant argues that the claims are directed to improvement of the functioning of a computer itself, arguing that since the BPTT RNN is trained based on the ascertained set of initial composite weight values, convergence time compared to conventional techniques is reduced, which provides faster computation speed.
	Examiner disagrees. An algorithm running faster does not qualify as an improvement to computer functionality based on the guidance of the courts, but rather is merely the invocation of the computer as a too. See MPEP §2106.05(a)(I). Applicant argues that the BPTT RNN is trained based on the ascertained set of initial composite weight values, but that isn’t what is claimed. In contrast, the claims specify a BPTT trained RNN which predicts a future failure based on the ascertained set of initial composite weight values. These weight values are claimed as the inputs to an already trained RNN which based on these input weights provides an output prediction. No training is being performed in the claim. For the reasons above, argument III.A is unpersuasive.
	In Re pages 10-11 in argument III.B, applicant argues that the claims are directed to improvement in technology, improving the technology of machine failure prediction involving large temporal dependencies, quoting specification ¶[0018] in which state that “Embodiments of the invention use a standard Backpropagation Through Time (BPTT) trained Recurrent Neural Network (RNN) and an iterative method” to provide prediction such that even “very large time gap machine failure prediction problems, e.g. memory depth is more than 3000 time steps and inter failure gap is more than 1000, can be solved in an acceptable time period”. 
	Examiner disagrees. Merely “using” a BPTT trained RNN represents “Mere Instructions to Apply an Exception” (MPEP 2106.05(f) and is handled in Prong 2 of the analysis above. Merely using a known (see instant specification page 4 lines 13-15, page 7 lines 16-17, and page 21 lines 3-4) and pretrained RNN is generally not a significant improvement nor a practical application. Applicant’s arguments are narrower than the claims require for at least two reasons: 
The claims do not recite an “iterative method” and therefore it would appear that the benefits being described in ¶[0018] may not be related to the claimed embodiment. Furthermore, the use of “iterative methods” or repetitive calculations is insignificant and well-understood routine and conventional in accordance with MPEP 2106.05(d)(II)(ii): “Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")”
The claims only mention the depths of temporal dependencies within an intended purpose/use clause in the preamble, and the body of the claims do not breathe life into the preamble, so this is not given patentable weight. Therefore, no further analysis of the preamble is required, but even if it were given patentable weight, no evidence has been provided to establish that this amount of data would unmanageable as a mental process, and therefore even if it were given patentable weight this would fall within the abstract ideas of Mental Processes, which may be implemented with pen & paper. 
For the reasons above, argument III.B is unpersuasive.
	In Re pages 11-12 in argument III.C, applicant argues that the claims are directed to a technical solution to a technical problem, wherein the technical problem relates to RNN based methods with random initial weights using BPTT not being able to handle machine failure prediction with a long inter-failure gap mainly due to vanishing gradient or exploding gradient problem. Applicant argues that the claimed invention addresses this identified technical problem by using the first processor to ascertain initial composite weight values i.e. by calculating weighted average of a set of weight values ascertained for the basic memory depth values, and then predict a future machine failure based on a BPTT trained RNN based on the ascertained set of initial composite weight values and that the advantage is that convergence time is reduced in the RNN since the RNN starts with weight values that are close to the final weight values, e.g. problems with memory depth more than 3000 time steps take no more than 40000 epochs for convergence. 
	Examiner disagrees. Applicant’s arguments are narrower than the claims require because they rely upon the time to converge to final weight values, but the instant claims lack any training of the RNN and lack any final weight values, so this argument does not appear to apply to the claims as currently drafted. Furthermore, the instant specification does not appear to describe training the RNN, but only “using” or “running” an existing pre-trained RNN. As explained above, merely “using” a BPTT trained RNN represents “Mere Instructions to Apply an Exception” (MPEP 2106.05(f) and is handled in Prong 2 of the analysis above. Merely using a known (see instant specification page 4 lines 13-15, page 7 lines 16-17, and page 21 lines 3-4) and pretrained RNN is generally not a significant improvement nor a practical application. Furthermore, the solving of “problems with memory depth more than 3000 time steps take no more than 40000 epochs for convergence” is narrower than the claims require because claims lack any recitation of problem size except within the intended use/purpose clause in the preamble which lacks patentable weight because the body of the claims do not breathe life into the preamble. Therefore, no further analysis of the preamble is required, but even if it were given patentable weight, no evidence has been provided to establish that this amount of data would unmanageable as a mental process, and therefore even if it were given patentable weight this would fall within the abstract ideas of Mental Processes, which may be implemented with pen & paper. The claims further lack any recitation of “epochs for convergence”. For the reasons above, argument III.C is unpersuasive. 
	In Re pages 12-13 in argument III.D, applicant argues that “claim 1 requires the first processor to use the BPTT trained RNN where the training of the BPTT RNN is based on the ascertained set of initial composite values, and therefore cannot be equated to ‘mere instructions to apply’ an alleged exception.
	Examiner disagrees. Applicant’s argument is narrower than the claims require because the argument is based on limitations to the training of the RNN, while the claim never recites training the RNN, but rather the claims recite “using a Back Propagation Through Time (BPTT) trained Recurrent Neural Network”. Merely “using” an already pre-trained RNN is just using the claimed BPTT trained RNN as a black box. Merely “using” a BPTT trained RNN represents “Mere Instructions to Apply an Exception” (MPEP 2106.05(f) and is handled in Prong 2 of the analysis above. Merely using a known (see instant specification page 4 lines 13-15, page 7 lines 16-17, and page 21 lines 3-4) and pretrained RNN is generally not a significant improvement nor a practical application. Furthermore, the “ascertaining…” steps are reasonably performed as a Mental Process which may be implemented with pen and paper. Additionally, as claimed the “ascertained set of initial composite weight values” don’t appear to have anything to do with training the RNN. The claims only require that the BPTT trained RNN is used “based on” the ascertained set of initial composite weight values, which would appear to reasonably be understood as the inputs to the pre-trained RNN that is being used as a black box. For the reasons above, argument III.D is unpersuasive.
	In Re pages 13-14, applicant summarizes by disputing that claim 1 is directed to an abstract idea, and that even if it is, the ame3nded claim recites elements that integrate any alleged abstract idea into a practical application as argued above, and that the other pending claims are patentable for the same reasons.
	Examiner disagrees. In summary: As claimed, any improvement resulting from the invention is not an improvement to the computer itself, but rather would be an improvement to the claimed abstract idea, which is insufficient to render the claims patentable. The claims lack any recited training of the RNN, but rather merely “use” an already pre-trained RNN. The specification also does not appear to ever describe training the RNN. The claims do not recite an iterative method, convergence, epochs, or final weights. The only reference to problem size is in an intended use clause in the preamble which lacks patentable weight because the body of the claim does not breathe life into it. Therefore, applicant’s arguments are unpersuasive and all pending claims are properly rejected under §101.

Allowable Subject Matter
Claims 1-6, 8, 10-16, 18, and 20-21 appear to be allowable over the prior art if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101 set forth in this Office action. The closest prior art:
Obst (“Improving Recurrent Neural Network Performance Using Transfer Entropy”) discloses recurrent neural networks (RNN) with a learning goal of a one step-ahead prediction of a vector with reservoir dynamics where mi represents the memory length of unit i, where the reservoir adapts to the learning goal to increase the influence of a unit’s past states on its current state (e.g. §4), the adaptation being so that the transfer entropy from the input of each unit to its respective output is optimized for the particular input history length, locally adjusting the memory at each unit to approximate the required memory for the global task of the system, where if the information transfer during the current epoch differs from the information transfer during a past epoch by a specified threshold, the local memory length mi is increased or decreased by one (e.g. §5); EN: Teaches how to adapt memory length (reads on claimed “memory depth value”) for an RNN by increasing or decreasing the memory length mi in training the network, but it lacks the details of the claimed invention as explained below.
Xu (“Health Status Assessment and Failure Prediction for Hard Drives with Recurrent Neural Networks”) discloses failure prediction using a recurrent neural network (RNN) (e.g. §1 or §4.6).
Malhi (“Prognosis of Defect Propagation Based on Recurrent Neural Networks”) discloses using recurrent neural networks (RNN) trained using back propagation of error through the RNN across time steps (BPTT) for predicting machine health and future operation status (e.g. §Abstract, §I, §II, §IV).
Chigurupati (“Predicting Hardware Failure Using Machine Learning”) uses machine learning to predict hardware failures, the machine learning algorithms trained by learning patterns and relationships across large volumes of multi-dimensional data to perform prediction (e.g. §2).
Prokhorov (“Backpropagation Through Time and Derivative Adaptive Critics: A Common Framework for Comparison”) discloses using backpropagation through time (BPTT) to train recurrent neural networks (RNN) where the RNN “depth (horizon) h is as large as is required” (e.g. §1.1, §1.2).
Salfner (“A Survey of Online Failure Prediction Methods”) discusses using neural networks for failure prediction of mechanical parts, referencing a prior art neural network built to approximate the number of failures in a given time interval based on a set of input variables consisting of temporal and spatial failure correlation factor together with variables such as CPU utilization using a neural network that was not further specified (e.g. §5.2.1.3).
Werbos (“Backpropagation Through Time: What It Does and How to Do It”) details how to perform backpropagation through time (BPTT) on recurrent neural networks (RNNs).
Wang (“Interdisciplinary Computing in Java: Chapter 5: Artificial Neural Network”) states it is “known that recurrent neural networks … are suitable for time series prediction” and also calls them “more competent” for that uses, further discussing the question of how many neurons/layers are needed, suggesting “that you start with a single hidden layer. Neural networks hardly have more than two hidden layers. We hereafter refer to neural networks of only one hidden layer” (e.g. §5.3, §5.5).
Qin (US 2016/0282229) discloses fault prediction and condition-based repair using a neural network, discloses a failure rate function incorporating t as a time between failures, where the output of the model is a time between failures of the bogie system (e.g. ¶¶13-20, ¶¶169-173).
Liao (US 2018/0046902) uses a Restricted Boltzmann Machine (RBM) suitable for predicting remaining useful life (RUL) of engineered systems such as machines, system estimating a failure time for test datasets based on the actual historical failure time of similar datasets in the training library (e.g. ¶Abstract, ¶56).
Corrado (US 9,336,482) disclose a recurrent neural network for predicting likelihoods of conditions being satisfied, based on processing a temporal sequence comprising a respective input a t a plurality of time steps, the RNN being trained using conventional machine learning such as backpropagation through time (e.g. §Abstract or C5L40-65).
Ahmed (US 2018/0046149) discloses using a trained recurrent neural network separately applied to operation time-series data for each poorly performing building automation system to predict/forecast if and/or when failure or further degradation will occur (e.g. ¶116).


When reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context of the independent claims including: 
identifying … a plurality of basic memory depth values based on a composite sequence of a machine failure history, wherein the plurality of basic memory depth values include a first basic memory depth value and a second basic memory depth value; ascertaining … a set of weight values for at least one of the plurality of basic memory depth values according to a pre-stored table which is stored in a memory and includes a plurality of mappings wherein each mapping relates a basic memory depth value to one set of weight values, wherein the step of ascertaining the set of weight values for the at least one of the plurality of basic memory depth values according to the pre-stored table comprises ascertaining a first set of weight values for the first basic memory depth value and ascertaining a second set of weight values for the second basic memory depth value; and … wherein the first set of weight values related to a first basic memory depth value in the pre-stored table is ascertained based on the second set of weight values related to the second basic memory depth value, wherein the second basic memory depth value is less than the first basic memory depth value by a predetermined value (supported the as-filed specification at e.g. page 7 line 20 – page 9 line 5 and page 11 line 3 – page 13 line 8 and Figures 1A, 4, 8A and the associated disclosure), as specified in the context of independent claims 1 and 11.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally, when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on Monday, Tuesday, Thursday 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2127




/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127